Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 1/15/2021.  Claims 3, 4, 6, and 10-17 have been canceled and thus all rejections are withdrawn with respect to these claims.  Claims 1, 2, 5, 7-9, and 18 have been amended.  It is noted Applicant has amended the claims from a film manufacturing system comprising a hopper, nozzle, squeegee and oven, to a flooring system comprising a magnetic underlayerment for magnetically holding flooring panels.  This completely changed the nature of the invention in such a way as requires a continuation or a divisional.  Examiner has decided to allow the amendment in this incidence since art was readily available, but in the future, Applicant should refrain from amendments in RCEs that change the core of the invention.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 6, 7-9 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 22-26 of U.S. Patent No. 10,189,236 in view of Piller (US 5,752,357).  U.S. Patent No. 10,189,236 claims an isotropic magnetic underlayment sheet including all the structural characteristics as claimed, wherein the underlayment can locate wall panels.  The main aspects not taught are the magnetic particles and floor instead of wall.  However, Piller teaches temporary magnetic attachments are typical in floors and walls and implies they have a similar structure in each (See Abstract, indicating the teachings therein are equally application to floors and walls, thus indicating the same materials can be used in each), which includes magnetized particles such as strontium ferrite (See col. 4, lines 19-26).  Thus, it would have been obvious to a person having ordinary skill that the wall finishing system could have also been use as a floor finishing system with a similar structure wherein the magnetized underlayment could have been formed with magnetized particles.  Also, see further teachings in the rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 7-9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what, if any, structure characteristic are imparted to the underlayment by the word “fixed and semi-permanent.”  The specification indicates these words are used to describe the magnetic attachment, but here it appears to be used to described inherent characteristics of the underlayment separate from semi-permanent attachment, which is described subsequently in the claim. Since it is not clear what, if any, structural characteristics these words impart, any underlayment otherwise fitting the claims language is considered suitable to meet “fixed and semi-permanent” by virtue of being capable of being semi-permanently fixed via magnetic attraction.
Claim 1 recites the particles in the underlayment are “magnetizable” and subsequently refers to them as “magnetized” later in claim 1.  Further, Claims 5 and 18 refer to the particles as being “magnetized,” whereas claim 7 recited them as “magnetizable.”  It is noted the same particles cannot be both “magnetizable” and “magnetized.”  They must be one or the other since once particles are “magnetized,” they cannot be reasonable described as “magnetizable.”  Examiner has assumed they are magnetized, not magnetizable, since this would assume the system claims the underlayment in mid-processing.  Note if this is true, Claim 18 does not limit Claim 1, 
Claims 2 and 8 recite features of the underlayment as being “desired.”  It is unclear if this requires them to actually have this characteristic.  Examiner assumes they do, and recommends removing “desired” for clarity.  
Note the remaining claims are rejected as being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piller (US 5,752,357) optionally in view of Kobayashi et al. (US 2003/0180499), as evidenced by Brack (US 3,671,475).
Regarding Claims 1, 7 and 18, Piller teaches a magnetized flooring system (See Abstract), comprising:
a fixed and semi-permenant underlayment [10] adapted to be disposed between a removable floor covering component [6a] and a supporting surface [3], the 
The claims recite the underlayment is cured for sufficient time and duration to cause 1.5% shrinkage and set in a solid state to prevent shrinkage.  Although neither Piller or Kobayashi specifically teach how the resin is cured, the claims are not directed towards a process and thus the curing process is only relevant so far as it limits the structure of the underlayment.  Examiner submits since virtually any resin material may shrink during curing to various based on a number of factor that have no impact on the final structure, e.g. solvent content prior to curing, the limitation directed to time and temperature to create 1.5% shrinkage has limited structural impact of a layer with 
Regarding Claim 9, as described above, Kobayashi et al. teaches magnetic underlayments may be made of sheets [30] of rubber or polyurethane, i.e. a flexible sheet (See page3, paragraph [0046]).  Thus, it at least would have been obvious to a person having ordinary skill in the art to form any magnetic underlayments as such, because they predictably would have been suitable as flooring underlayments, such as in Piller.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piller, Kobayashi et al., and Brack as applied to claim 1, and further in view of Riddle et al. (US 2009/0029097) and Witt et al. (US 4,256,798).
Regarding Claims 2 and 8, Piller, Kobayashi et al., and Brack teach the method of Claim 1, as described above.  Although every material must have a thickness, specific gravity, tensile strength, and Shore hardness, the references are silent on these characteristics.  Further, it would have been obvious the underlayment could have had characteristics such as are known for similar flooring type materials.  Riddle et al. teach backings and secondary backings for flooring (See page 4, paragraph [0044]), similar to the underlayment in Piller should have a tensile strength over 100 psi (over about 7 kg/cm2) with no upper limit, over 50 Shore A hardness with no upper limit (See page 2, paragraph [0008]), a preferred specific gravity up to 3.5 (See page 6, paragraph [0059]), and a thickness of 0.05 to 0.25 inches, i.e. 1.27-6.35 mm (See page 11, paragraph [0107]; also see Witt et al., col. 3, lines 46-54, teaching flooring material with tensile strength, 3905 psi, i.e. 274.5 kg/cm2, and hardness, 100, well above that claimed, thus suggesting materials possessing such characteristics up to said ranges are at least suitable).  Thus, the prior art indicates the characteristics claimed are within known ranges for such flooring materials.  Thus, unless there is a specific advantage to the numbers claimed, Examiner submits it at least would have been obvious to a person having ordinary skill in the art to use a underlayment with the claimed characteristics because the claimed characteristics all fall within ranges that are known to be suitable for similar products.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piller, Kobayashi et al., and Brack as applied to claim 1, and further in view of Arai et al. (US 6,500,277).
Regarding Claims 2 and 8, Piller, Kobayashi et al., and Brack teach the method of Claim 1, as described above.  Piller further teaches magnetizing as described above.
Examiner submits it would have been apparent that any known methods of magnetizing would have predictably been suitable for the same purpose.  Pulse magnetizers are known to produce a sufficient magnetic field to magnetize particles in a resin (See, for example, Arai et al., col. 14, lines 19-30, teaching pulse magnetization of particles in a resin).  Thus, it at least would have been obvious to utilize pulse magnetizers as the magnetizer because they would have predictably been suitable to produce magnetized particles.  Further, it at least would have been obvious a person having ordinary skill in the art at the time of invention to utilize isotropic magnetization in certain instances because such a process is easier and cheaper since no magnetic field orientation is required (See, for example, Arai et al., col. 1, lines 26-32).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746